At the outset, Madam, I would 
like to congratulate you warmly on your election as 
President of the General Assembly at this session and 
to assure you of my delegation’s full cooperation in 
discharging the responsibilities entrusted to you. I am 
fully confident that we will be able to bring the 
business of this session to a successful conclusion 
under your leadership. 
 His Excellency Mr. Jan Eliasson, the outgoing 
President, deserves our sincere appreciation for a job 
well done. 
 I join previous speakers in heartily welcoming the 
Republic of Montenegro as a fellow Member of this 
world body. The continued expansion of the 
membership underlines the importance of the United 
Nations as an Organization of truly global character, 
centrality and indispensability in global affairs. 
 This is, indeed, a great opportunity for me to 
represent the voice of the democratic Government and 
the sovereign people of Nepal in this Assembly. I have 
brought with me greetings and best wishes from the 
Government and the people of Nepal for the success of 
this session. 
 I wish to inform the Assembly that Nepal is 
undergoing a fundamental transformation following the 
restoration of democracy through the peaceful people’s 
movement in April 2006. The people of Nepal has 
become, for the first time in history, the real source of 
sovereignty and State authority. The historic 
parliamentary proclamation of 18 May 2006, and the 
subsequent decisions of the parliament, have made real 
contributions to safeguarding and consolidating the 
 
 
5 06-53329 
 
gains of the people’s movement. We are currently 
engaged in institutionalizing an edifice of a democratic 
and inclusive Nepali State through the reinstated 
parliament. 
 The people and the Government of Nepal are 
thankful to the international community for its strong 
support during our struggle for democracy. We are 
hopeful of even greater support and solidarity in our 
transition towards full-fledged democracy and lasting 
peace. 
 This momentous change in Nepal has also led to 
the conversion of a protracted conflict into a peace 
process, and we are confident that it will be brought to 
a successful conclusion. I take this opportunity to 
sincerely express my appreciation to the Secretary-
General for his assistance to the peace process, 
including in the monitoring of human rights, assistance 
in ceasefire monitoring, arms management and the 
observation of elections to the Constituent Assembly, 
at our request. The successful resolution of our internal 
conflict will set a worthwhile example to the rest of the 
world that democracy is indispensable and brightens 
the prospects for resolution of conflicts of all kinds. 
 Now, we have pressing post-conflict 
reintegration, rehabilitation and reconstruction needs. 
Meeting these challenges requires an enhanced level of 
international support and assistance. Peace, security, 
stability, democracy and development constitute global 
public goods. It is critically important that newly 
emerged democracies are safeguarded and protected, 
thus allowing them to develop further and flourish. 
With this vision in mind, we strongly support the 
newly established United Nations Democracy Fund. 
 The United Nations today is confronted with 
numerous challenges, such as international terrorism 
and transnational crime, the threat of use of weapons of 
mass destruction, narcotic drugs and human trafficking, 
money-laundering and other financial crimes, regional 
conflicts and low-intensity wars, extreme poverty and 
hunger, human rights abuses, successive natural 
disasters and the threats posed by pandemics such as 
HIV/AIDS and avian flu. 
 These challenges call for new wisdom founded on 
the principles of collective security, well-being and 
prosperity. The United Nations is uniquely placed to 
muster the much-needed philosophical underpinning 
because of its standing as a global body armed with 
legitimacy. New wisdom alone will not be enough to 
deal with these problems if new strategies, new tools 
and new resources do not match it. Nepal firmly 
believes that multilateral solutions are required to 
address problems and challenges of a global nature. 
Multilateralism is the key to promoting global 
participation in problem-solving and to ensuring 
collective ownership of outcomes. 
 Today, old and new threats to peace and security 
exist side by side. While military threats to security are 
diminishing gradually, new sources of threat have 
emerged and are likely to disturb international peace 
and security in more than one way. 
 The growing menace of international terrorism 
characterizes the security scenario in our post-cold-war 
world. It has been the consistent policy of Nepal to 
unequivocally condemn terrorism in all its forms and 
manifestations. It is disheartening to note that no 
international consensus has yet emerged paving the 
way for the early conclusion of a comprehensive 
international convention against terrorism. In this 
context, we welcome the adoption of the United 
Nations Global Counter-Terrorism Strategy (resolution 
60/288).  
 We are concerned about the dismal progress on 
disarmament. After failing to agree on non-
proliferation last year, we were unable to produce an 
agreement during the review of the regime to control 
small arms and light weapons. We are also constantly 
reminded of the deadlock in efforts to resolve nuclear 
issues by peaceful means. Nepal stands for general and 
complete disarmament of all weapons of mass 
destruction, including biological, chemical, nuclear and 
radiological weapons, in a time-bound manner. The 
demand of our time is that we compete for peace, not 
war, and for development, not armaments. 
 We have offered to host, in Kathmandu, the 
United Nations Regional Centre for Peace and 
Disarmament for Asia and the Pacific. Despite our 
long-standing commitment and sincere efforts, the 
Centre has yet to be relocated. I wish to reiterate that 
the Government of Nepal is ready to sign the host 
country agreement, pursuant to the Assembly 
resolution, as soon as the Secretariat provides it with a 
draft. We urge the Secretariat to conclude the necessary 
procedures for the relocation of the Centre to Nepal 
without further delay. 
 The recent upsurge of violence in Lebanon has 
left unbearable human tragedy in its wake and has 
  
 
06-53329 6 
 
resulted in the large-scale destruction of material 
property. We welcome the ongoing ceasefire and 
express our support for Security Council resolution 
1701 (2006) on strengthening the United Nations 
Interim Force in Lebanon. We are committed to 
contributing a battalion of troops for the cause of peace 
there. 
 Nepal’s profound interest and continued 
participation in United Nations peacekeeping missions 
underscores its contribution to the maintenance of 
international peace and security. Even when it had its 
own internal conflict, Nepal never stopped sending 
troops to United Nations peacekeeping missions. 
Nepalese Blue Helmets have served in various 
missions, including in many trouble spots, in an 
exemplary manner, earning international repute for 
them and their country. Currently, Nepal has over 
3,500 troops in various United Nations missions. Many 
of them have sacrificed their precious lives in the 
service of peace and humanity. Nepal will continue to 
uphold this noble cause and participate in future 
missions when asked to do so. 
 Nepal’s commitment to human rights is total and 
unflinching. Nepal firmly believes that all human 
rights are universal, indivisible, interrelated, 
interdependent and mutually reinforcing. We welcomed 
the establishment of the Human Rights Council in the 
belief that that body will prove effective in protecting 
and promoting human rights around the globe based on 
the salient principles of universality, objectivity and 
non-selectivity. 
 The current Government of Nepal has accorded 
top priority to the protection and promotion of human 
rights with a view to translating Nepal’s international 
human rights commitments and obligations into reality. 
We have been working closely with the United Nations 
human rights bodies, including the United Nations 
Office of the High Commissioner for Human Rights in 
Nepal, to create an environment in which full 
enjoyment of human rights by all is guaranteed. The 
return of democracy and the start of the peace process 
have led to a significant improvement in the protection 
of human rights in Nepal. We greatly appreciate the 
role played by the Office of the High Commissioner for 
Human Rights in Nepal in improving the human rights 
situation in the country. 
 We are determined to bring to an end the culture 
of impunity which was so pervasive during the 
autocratic regime. Our belief is that no one is above the 
law and that those who violate and abuse human rights 
must be brought to justice. We are fully committed to 
protecting human rights in all situations and creating a 
framework to bring to justice those who have violated 
human rights in the past. 
 Opportunities arising out of globalization, such as 
those associated with global migration, have been 
stifled by unfriendly policy regimes around the world. 
The rights of migrant workers must be protected in all 
situations in accordance with international norms. 
Nepal’s experience shows that the benefit of 
remittances generated by migrant workers counts a 
great deal for developing countries. But that cannot in 
any way be a substitute for development assistance, 
debt relief or trade concessions. 
 The benefits of trade liberalization are not 
distributed equitably. The multilateral trading regime 
must be made responsive to the needs and requirements 
of the developing and least developed countries. 
Enhanced trading opportunities, coupled with 
productive capacities, are critically important for the 
achievement of sustained economic growth and poverty 
reduction in the least developed countries (LDCs). The 
agreed commitments for duty-free and quota-free 
access for the products of the least developed countries 
need to be complemented with favourable rules on 
origin.  
 We are concerned about the suspension of World 
Trade Organization (WTO) talks on the development 
round, and urge the immediate revival of the talks to 
complete the Doha Development Agenda. 
 Our development agenda has been advancing 
rather slowly. We realize that, given the current pace, 
many countries will not be able to achieve the 
internationally agreed development goals, including 
the Millennium Development Goals. It reminds us that 
we must urgently and sincerely implement all the 
commitments agreed to in the various global compacts 
of recent years, including the Monterrey Consensus, 
the Millennium Declaration, the Johannesburg Plan of 
Implementation and the Brussels Programme of Action 
for the Least Developed Countries. 
 This year’s midterm review of the Programme of 
Action for the Least Developed Countries showed that 
most of the least developed countries will not be able 
to achieve the agreed targets within the previously 
 
 
7 06-53329 
 
defined time frame unless we accelerate the pace of 
implementation. 
 The least developed countries need better policies 
on aid, trade, investment, debt relief and 
capacity-building, as well as timely reforms in the 
international financial institutions. We call on the 
international community to take a holistic approach, 
combining policies to support the LDC development 
agenda. The least developed countries need a 
substantial flow of external aid and investment if they 
are to meet those goals. Investment in poorer countries 
is not just a moral responsibility; it is investment in the 
collective security of the world. 
 Many least developed countries are handicapped 
as a result of being landlocked, which significantly 
reduces their competitive edge in regional and 
multilateral trading regimes. This state of affairs 
continues to frustrate their development efforts. We 
urge the international community to pay greater 
attention to the plight of those countries and to make 
serious efforts to implement internationally agreed 
commitments. 
 It is a scar on our conscience that hundreds of 
millions of people are living as refugees in various 
parts of the globe. The international community must 
take it as its bounden duty to address their concerns in 
a non-selective manner. 
 I regret to inform the Assembly that more than 
100,000 refugees from southern Bhutan have been in 
camps in Nepal for over a decade and half — a painful 
experience — despite the bilateral agreements reached 
between Nepal and Bhutan. With no early and lasting 
solution on the horizon, the refugees are showing 
increasing signs of frustration and desperation. In 
essence, this is a problem between the Government of 
Bhutan and its citizens. Nepal has entered the picture 
simply because it has provided shelter to fleeing 
refuges on humanitarian grounds. The issue cannot be 
resolved in the absence of a genuine willingness on the 
part of the Government of Bhutan to solve this 
problem.  
 The international community must exert a 
positive influence so as to break the impasse. We stress 
that the Bhutanese refuges must be given the right to 
return to their home country in conditions of dignity 
and respect and that any solution must be acceptable to 
them. Nepal also supports the democratic aspirations of 
the people of Bhutan and urges Bhutan to 
accommodate the plight of the refugees in their 
political dispensation. 
 Our Organization has made great strides, 
especially in the adoption of the reform measures 
endorsed by world leaders here last year. The 
Government of Nepal remains committed to supporting 
all reform initiatives aimed at addressing the concerns 
and aspirations of all Member States. 
 The strength of the United Nations lies in its 
democratic decision-making and in its impartiality, 
neutrality and efficiency. The General Assembly — the 
only global body in which the voices of the peoples of 
the world can be heard — must be placed at the 
forefront of all decision-making processes within the 
United Nations. The organs dealing with socio-
economic issues must be strengthened and enabled to 
take a lead role in the fulfilment of international 
development objectives. 
 Contemporary realities dictate that the United 
Nations must undergo a fundamental transformation 
without undermining its founding principles and 
objectives. Any reform of the United Nations will be 
incomplete without a commensurate reform of its 
principal organ responsible for the maintenance of 
international peace and security. The Security Council 
must be democratized so as to provide it with greater 
legitimacy and credibility. There is a genuine need to 
increase Council membership, in both the permanent 
and non-permanent categories, so as to make the 
Council more representative. Such an increase should 
include two permanent seats each for the Asian and 
African regions, one for Latin America and one for 
Western Europe. We also need to improve the 
Council’s working methods. 
 This year, Member States will elect the next 
Secretary-General of our Organization. In accordance 
with the principle of equitable geographical 
representation and that of rotation, Nepal reiterates that 
the next Secretary-General should come from Asia. We 
also believe that a greater role should be played by the 
Assembly in the appointment of the Secretary-General. 
I commend the role played by the outgoing Secretary-
General, Mr. Kofi Annan, during his term of office. He 
led important reforms at the United Nations and made 
genuine efforts to establish the central role of our 
Organization in resolving global problems and 
debating international issues. 
  
 
06-53329 8 
 
 Nepal has submitted its candidature for non-
permanent membership of the Security Council for the 
period 2007-2008. We think that we rightly deserve it, 
as nearly two decades have elapsed since we last 
served on the Council, in 1988-1989. This world body 
is fully aware that Nepal has for a long time been 
making substantial contributions to the maintenance of 
international peace and security by regularly providing 
troops to various peacekeeping missions. Moreover, we 
believe that Nepal’s election to the Council this time 
around would represent a significant recognition of its 
democratic credentials in a changed context. The 
people of Nepal deserve due recognition from the 
international community for their unprecedented 
courage and for the determination with which they 
have defeated autocracy and restored democracy. I 
make a sincere appeal to fellow Members to extend 
their valuable support to Nepal’s candidature and allow 
it to serve on the Council with renewed confidence in 
the fulfilment of its fundamental responsibilities. 
 The purposes and principles of the United 
Nations contained in its Charter, including the 
sovereign equality of nations, the peaceful resolution 
of all disputes, non-interference in the internal affairs 
of States, and the principle of refraining from the threat 
or use of force are sacrosanct to Nepal. I solemnly 
reiterate Nepal’s profound commitment to the founding 
objectives and principles of the United Nations, as 
enshrined in its Charter. 
 The United Nations today suffers from a lack of 
credibility, an inability to arrive at important decisions, 
weak implementation of its own declarations and 
decisions, and slowness in responding to challenges 
that require its most pressing attention. We need to 
change this situation. Together, we can better equip our 
Organization to respond to those challenges. 